Citation Nr: 1127015	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  09-07 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for status post retinal detachment, left eye, with lattice degeneration and cataracts, status post extra capsular cataract extraction with intraocular lens implantation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from January 1958 to January 1961, and from March 1961 to March 1984.  He died in April 2011.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied entitlement to a rating in excess of 30 percent for status post retinal detachment, left eye, with lattice degeneration and cataracts, status post extra capsular cataract extraction with intraocular lens implantation.  The claims file was then returned to the RO in Denver, Colorado, which has jurisdiction.  The Veteran disagreed and perfected his appeal.  

On his February 2009 substantive appeal, the Veteran indicated that he requested a hearing before the Board.  Such a hearing was scheduled for him on April 21, 2011.  The Veteran was unable to appear for the hearing.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from January 1958 to January 1961, and from March 1961 to March 1984.  

2.  In June 2011, VA was notified that the Veteran had died on April [redacted], 2011.  

3.  On June 27, 2011, the Board was notified of the Veteran's death.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran appealed the issue of entitlement to an increased rating in excess of 30 percent for status post retinal detachment, left eye, with lattice degeneration and cataracts, status post extra capsular cataract extraction with intraocular lens implantation.  While the appeal was pending, on April [redacted], 2011, the Veteran died.  VA electronic records indicate that VA was notified of the Veteran's death in approximately June 2011.  On June 27, 2011, the Board received notice of the Veteran's death.

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran, and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  
38 C.F.R. § 20.1106 (2010).  The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title."  The VA Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the Veteran should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).


ORDER

The appeal is dismissed.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


